Citation Nr: 1732389	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-25 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depressive disorder.

3.  Entitlement to a rating in excess of 30 percent for bilateral pes planus. 

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney at Law



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from December 2010 and August 2014 rating decisions.  In the December 2010 rating decision, the RO denied the Veteran's application to reopen a claim for service connection for PTSD with major depression.  In the August 2014 rating decision, the RO denied the Veteran's claims for a rating in excess of 30 percent for bilateral pes planus and a claim for a TDIU.  The Veteran timely appealed both decisions.  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

Given additional diagnoses of psychiatric disorders in the record, the Board has recharacterized the issue as reflected on the title page, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In February 2016, the Board remanded the appeal to afford the Veteran his requested hearing.  However, in a February 2017 statement, the Veteran through his representative withdrew his hearing request and submitted a brief in May 2017.  See 38 C.F.R. § 20.704(d) (2016) . 

As a final preliminary matter, the Board notes that, after the RO's last adjudication of the claims and after certification of the appeal to the Board, the Veteran submitted a private medical opinion in support of his claim for service connection for a psychiatric disorder with a waiver of initial RO review.  See 38 C.F.R. § 20.1304(b) (2016).  The Board notes that updated VA treatment records have also been associated with the record prior to certification of the appeal to the Board, however, given the favorable disposition of the issue, a waiver of initial RO consideration is not required, and the Veteran is not prejudiced.  As such, the Board will consider the additional evidence in the first instance and proceed with adjudication of the appeal. 

The Board has granted the Veteran's request to have his appeal advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As will be discussed below, the Veteran's application to reopen his claim for service connection for psychiatric disorder and claim for service connection for depressive disorder are granted herein; the issue of entitlement to a rating in excess of 30 percent for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In a December 1999 Board decision, the claim for service connection for a psychiatric disorder, to include PTSD, depression, and bipolar disorder was denied on the basis that it was not well-grounded.  This decision became final on the date stamped on the face of the decision and subsumes the November 1996 rating decision that was appealed.

2.  The July 2003 RO rating decision denied the application to reopen a claim for entitlement to service connection for PTSD.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

3.  The July 2008 RO rating decision denied the application to reopen a claim for entitlement to service connection for PTSD with major depression and denied the claim for service connection for bipolar disorder.   The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

4.  Evidence received since the July 2008 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a psychiatric disorder and raises a reasonable possibility of substantiating the claim.

5.  The evidence is at least evenly balanced as to whether the Veteran's depressive disorder is causally related to service.


CONCLUSIONS OF LAW

1.  The December 1999 Board decision that denied the claim for entitlement to service connection for a psychiatric disorder, to include PTSD, depression, and bipolar disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2016).

2.  The July 2003 rating decision that denied the application to reopen a claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

3.  The July 2008 decision that denied the application to reopen a claim for entitlement to service connection for PTSD with major depression and denied service connection for bipolar disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

4.  Evidence received since the July 2008 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a psychiatric disorder have, therefore, been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  With reasonable doubt resolved in favor of the Veteran, depressive disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis 

A.  Application to reopen

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

Moreover, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103 (a), 7104(a); 38 C.F.R. § 20.1100 (a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

By way of background, the Veteran's initial claim for service connection for PTSD was previously denied in a November 1996 rating decision on the basis that the Veteran did not have a diagnosis of PTSD and there was insufficient evidence to corroborate his alleged stressors.  Service treatment records were considered.  The Veteran timely appealed and in December 1999, the Board denied the Veteran's claims for psychiatric disabilities, to include bipolar disorder, depression, and PTSD, as the claim was "not well grounded.  The Board decision subsumed the RO decision, 38 C.F.R. § 20.1104, and became final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100(a).  Although the claim was denied as "not well grounded," the Board notes that the rules regarding reopening of prior finally disallowed claims are not different in cases where the claim was previously denied as not well grounded.  Reyes v. Brown, 7 Vet. App. 113, 116 (1994) (citing Glynn v. Brown, 6 Vet. App. 523, 528 (1994)). 

The Veteran applied to reopen his claim of service connection for PTSD in May 2003.  In July 2003, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for PTSD, as no new and material evidence was submitted.  The Veteran filed a notice of disagreement in September 2003 and a statement of the case was issued March 2004, however, the Veteran did not file a substantive appeal.  In addition, the Veteran did not submit new and material evidence prior to an appellate decision, and no additional service records have been received at any time pertinent to the previously disallowed claim for service connection for psychiatric disorders, warranting re-adjudication of the claim (see 38 C.F.R. § 3.156(c)).  The denial, therefore, became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

Subsequently, the Veteran applied to reopen his claim of service connection for a PTSD, bipolar disorder, and depression in June 2007.  In July 2008, the RO denied the claim for service connection for bipolar disorder and denied the Veteran's application to reopen his claim for entitlement to service connection for PTSD with major depression, as no new and material evidence was submitted.  The Veteran was notified of the denial in July 2008, but he did not appeal this issue.  In addition, the Veteran did not submit new and material evidence within the one year appeal period, and no additional service records have been received at any time pertinent to the previously disallowed claim for service connection for psychiatric disorders, warranting re-adjudication of the claim (see 38 C.F.R. § 3.156(c)).  The denial, therefore, became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.
Finally, the Veteran applied to reopen his claim for service connection for PTSD with depression in April 2010.  In December 2010, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for PTSD with major depression, as no new and material evidence was submitted.  

The evidence received since the July 2008 rating decision includes an April 2017 medical opinion, which provides a positive nexus between the Veteran's psychiatric disorders and his military service.  As this evidence relates to the bases for the prior denial and raises a reasonable possibility of substantiating the claim for entitlement to service connection for psychiatric disorders, reopening of the claim is warranted.

B.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125  (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304  (f).

When there is a current diagnosis of PTSD, the sufficiency of a claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is still required. 38 C.F.R. § 3.304(f).  Credible supporting evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The Veteran asserts that his current psychiatric disorders had their onset in and are related to his active service.  Specifically, he contends that during service he observed a grenade accident during basic training that resulted in the death of service members.  For the reasons set forth below, the Board concludes that service connection for depressive disorder is warranted.

In the Veteran's January 1974 report of medical history provided in conjunction with the examination, the Veteran denied having or having had "depression or excessive worry" and "nervous trouble."  Psychiatric evaluation was considered normal.  

A December 1975 service treatment record (STR) reflects the Veteran underwent a psychiatric evaluation due to the Veteran sleeping during his fire watch after he was drinking for four continuous days.  The treating physician noted no history of a psychiatric disorder and the Veteran reported that he got along well with others.  The Veteran was considered fit for duty.  The remainder of the notes are illegible.  

The Veteran was discharged in July 1976 due to his bilateral pes planus.  

A September 1990 pre-admission screening to a private hospital indicate the Veteran started drug use four to five years prior.  The Veteran was assessed with chemical dependency and placed in the rehabilitation unit. 

A July 1992 VA examination report reflects diagnosis of severe alcohol and cocaine dependency and noted drug problems dated back to 1977.

In an October 1995 private treatment record, the Veteran reported alcohol and drug use during service with mood swings in 1975 and alcohol and cocaine dependence.  

An October 1996 VA treatment record reflects a diagnosis of PTSD due to the Veteran's report of seeing someone die as a result of a grenade mishap during basic training and that he guarded Vietnamese who he believed were refugees.   

In his previous December 1996 substantive appeal, the Veteran reported that his depression onset was slow and led to his substance abuse because he was yelled at by sergeants and he wanted out because he was afraid.  

An April 1997 VA examination report provided diagnoses of dysthymia, alcohol and probable cocaine dependency, mixed personality disorder with schizoid and antisocial trends.  The examiner concluded that the Veteran's report of the grenade incident trauma was inadequate for a PTSD diagnosis, and that the Veteran's trauma in the October 1996 account might have been enough, but not as reported during the exam, as it did not sound like he saw the grenade incident.  The Veteran had a definite odor of alcohol during the exam.  The examiner stated that his symptoms were better explained by depression and substance abuse than by PTSD.

A September 1997 private treatment record reflects diagnoses of major depressive disorder, PTSD possible, and cocaine/alcohol dependence.

A September 1998 VA treatment record provided impressions of bipolar disorder, PTSD, and alcohol and cocaine dependence.

In July 2007 and September 2007 statements, the Veteran reported the grenade incident in which he saw blood and body parts flying.  He also reported seeing the Vietnamese refugee camp.

March 2008 Social Security Administration records reflect an examination noted the Veteran's report of the grenade incident and seeing his father dead in a snow bank at age 30 caused his PTSD stressor.  The Veteran was diagnosed with alcohol and cocaine dependence, PTSD, major depressive disorder, and substance induced mood disorder.

A September 2010 VA examination request noted the Veteran's reported grenade incident was consistent with the places, types, and circumstances of the Veteran's service.  

In an October 2010 VA examination, the Veteran reported PTSD from the grenade accident when he was about 100 feet away, "he heard a blast and saw parts flying." He assumed that these were body parts, but he could not make them out precisely. He did not go to the site and he did not see anybody die.  He did not know the person who was harmed and stated in his written claim that he thinks they were "either killed or seriously injured" and could not be sure. 

When asked what his emotional response was to this event, he replied that he did not want to go back to training because he thought he might get blown up.  He described his fear of being harmed by a grenade.  He did not relate this event to a fear of hostile military or terrorist activity.  He stated he was afraid for himself because he might blow himself up.  He did not express intense fear, helplessness or horror and he went back and completed the training as he was required.  Thus, the examiner concluded criterion for PTSD diagnosis was not met.  The examiner opined it is more likely than not that the stressor of having experienced the explosion of a grenade and the subsequent either death or injury of a fellow servicemen who is unidentified was not related to the Veteran's current difficulties with occupational functionality and it is more likely than not that polysubstance abuse was at the root of his difficulties.

In a March 2013 statement, the Veteran reported he was watching down the line and directly witnessed the explosion during the grenade accident.

An April 2017 private medical opinion concluded that the Veteran met the criteria for PTSD and unspecified depressive disorder, but that he did not have major depressive disorder.  Given the onset of mental health symptoms while in the military, the medical records indicating the severity and chronicity of his psychological symptoms until the present, and given the lack of any indication that the Veteran had a mental health disorder prior to joining the military, the private psychologist opined that it is as least as likely as not that the Veteran's military service caused his current psychiatric diagnoses of PTSD and unspecified depressive disorder.  The psychologist noted that the entrance examination was free of psychological defects and symptoms were noticed by the Veteran during the military and persisted until the present day, as reflected in the medical records.  Accordingly, the psychologist explained it is evident that his continuity of symptomatology is related to the stressor of the grenade incident in service.  

Here, the private psychologist provided a detailed summary of the Veteran's medical history and psychiatric symptomology and provided a reasoned opinion based on an accurate characterization of the evidence of record, and thus, is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  
 
In addition, the Veteran has credibly reported that he witnessed a grenade accident and began drinking in service as confirmed by the STRs.  In addition, he sought treatment shortly after service and consumed alcohol excessively to cope with his symptoms following service.  The Veteran is also competent to report observable symptomatology and the onset of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this regard, the Veteran's statements regarding his psychiatric disorder symptoms, to include his responses to events that triggered his symptoms, are competent evidence which the Board finds to be credible, as his testimonies and assertions have remained consistent with regard to the onset and continuation of his symptomology since service.  Furthermore, the VA has conceded that the Veteran's account of the grenade incident was consistent with the circumstances of his service. 

The evidence is, thus, at least evenly balanced as to whether the Veteran's depressive disorder is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for depressive disorder is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that the benefit granted herein is service connection for a depressive disorder although the issue on appeal was previously characterized as entitlement to service connection for a psychiatric disorder, to include PTSD, and there are additional diagnoses of bipolar disorder and alcohol and drug dependence of record.  Although the Federal Circuit has stated, "[w]e recognize that bipolar disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability," Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009), that is not the situation here with regard to the Veteran's depressive disorder, PTSD, bipolar disorder, and alcohol and drug dependence.  See id. (considering the possibility that bipolar disorder and PTSD did not constitute the same disability, but rejecting this argument based on the facts of that case).  Although there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally, Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010), given there is no evidence to distinguish between all of the symptoms of PTSD, depressive disorder, bipolar disorder, alcohol and drug dependence, a separate decision as to entitlement to service connection for PTSD is unnecessary.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (explaining that the Secretary must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).  In connection, the Board notes that the April 1997 examiner indicated that the Veteran's psychiatric symptoms were better explained by depression and substance abuse than by PTSD.  Thus, in applying the benefit of the doubt doctrine, the Veteran's psychiatric symptoms must, therefore, be attributed to his service-connected depressive disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).



ORDER

The application to reopen the claim for entitlement to service connection for a psychiatric disorder, to include PTSD, is granted.

Entitlement to service connection for depressive disorder is granted.


REMAND

The Veteran was afforded a VA examination for his bilateral pes planus in August 2014.  In a March 2017 statement, the Veteran and his representative indicated that his feet symptoms have worsened since the 2014 VA examination in that he can barely walk, has bunions and calluses, and his ankles are extremely tight and painful.  The Veteran's representative requested a new examination due to the Veteran's worsened condition in a May 2017 brief.  In light of the Veteran's and his representative's statements indicating the potential worsening of his bilateral pes planus, the Board will grant the Veteran's request and finds a remand is necessary to afford the Veteran another VA examination to adequately assess the current severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Allday v. Brown, 7 Vet. App. 517 (1995) (VA must provide a new examination where the Veteran claims the disability has worsened and the record does not adequately reveal the current state of the Veteran's disability).

With regard to the Veteran's claim for a TDIU, given that the Board has granted service connection for depressive disorder and remanded the claim for a higher rating for bilateral pes planus, deferral of the TDIU claim pending assignment of an evaluation of the now service-connected depressive disorder and adjudication of the increased rating claim for bilateral pes planus is also warranted.  

As the claims are being remanded, VA treatment records since February 2016 should also be obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all updated VA treatment records dated since February 2016.

2.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral pes planus. The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  The examination should be conducted in accordance with the current disability benefits questionnaire.

3.  After the above development has been completed and any additional development deemed appropriate, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


